Citation Nr: 0948164	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  08-09 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus, currently evaluated 
as 10 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection low back disability, including as secondary to the 
service-connected bilateral pes planus. 

3.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a left knee disability, including as secondary 
to the service-connected bilateral pes planus.

4.  Entitlement to service connection for a right knee 
disability, to include as secondary to the service-connected 
bilateral pes planus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from September 1989 to September 1993.  He served in 
Southwest Asia from August 1990 to April 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Procedural history

The Veteran was granted service connection for bilateral pes 
planus in a November 1999 rating decision.  A noncompensable 
(zero percent) disability rating was assigned.  This 
disability rating was increased to 10 percent in an April 
2002 rating decision. 

In a January 2004 rating decision, the RO denied the 
Veteran's claims of entitlement to service connection for a 
back disability and a left knee disability.  He did not file 
an appeal. 

In the above-mentioned July 2007 rating decision, the RO 
continued the 10 percent disability rating assigned to the 
Veteran's bilateral pes planus, determined that new and 
material evidence had not been received sufficient to reopen 
his previous claims for a left knee and low back disability, 
and denied service connection for a right knee disability. 

The Veteran was scheduled to appear for a hearing with a 
Veterans Law Judge (VLJ) in November 2009.  He failed to 
report for this hearing.  The Veteran has provided no 
explanation for his failure to report and has not since 
requested that the hearing be rescheduled.  His hearing 
request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 
20.702(d); 20.704(d) (2009).

The issue of entitlement to service connection for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence demonstrates that the service-
connected bilateral pes planus is manifested by no more than 
moderate symptomatology overall, i.e., inward bowing of the 
Achilles while not bearing weight and normal in weight 
bearing, and with pain but absent spasm; pain on manipulation 
and use accentuated but absent swelling and with improvement 
by orthopedic shoes or appliances.

2.  In January 2004, the RO denied the Veteran's claim of 
entitlement to service connection for a back disability and a 
left knee disability, including as secondary to the service-
connected bilateral pes planus.  A timely appeal as to those 
issues was not perfected.

3.  The evidence received since the January 2004 rating 
decision does not raise a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a back disability, including as secondary to 
the service-connected bilateral pes planus. 

4.  The evidence received since the January 2004 rating 
decision does not raise a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a left knee disability, including as secondary 
to the service-connected bilateral pes planus. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2009).

2.  The January 2004 rating decision which denied the claims 
of entitlement to service connection for a back disability 
and a left knee disability, including as secondary to the 
service-connected bilateral pes planus, is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

3.  Since the January 2004 rating decision, new and material 
evidence has not been received to reopen the Veteran's 
previously denied claim of entitlement to service connection 
for a back disability, including as secondary to the service-
connected bilateral pes planus; the claim is not reopened and 
the benefit sought on appeal remains denied.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  Since the January 2004 rating decision, new and material 
evidence has not been received to reopen the Veteran's 
previously denied claim of entitlement to service connection 
for a left knee disability, including as secondary to the 
service-connected bilateral pes planus; the claim is not 
reopened and the benefit sought on appeal remains denied.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As explained elsewhere in this decision, this standard does 
not apply to claims to reopen until such claims have in fact 
been reopened.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  The Board observes that the Veteran 
was informed of the relevant law and regulations pertaining 
to his increased rating claim in a letter from the RO dated 
April 28, 2007.  With respect to the Veteran's left knee and 
low back claims, a July 13, 2007 letter detailed the 
evidentiary requirements to reopen a previously-denied 
service connection claim, along with the evidentiary 
requirements for service connection.

The July 2007 VCAA letter informed the Veteran that his 
previous claim of entitlement to service connection for a 
left knee and low back disability was denied and that this 
decision was final.  He was informed that in order for VA to 
reconsider this issue, he must submit "new and material 
evidence."  Specifically, he was advised that new evidence 
consists of evidence in existence that has been "submitted 
to the VA for the first time."  Material evidence was 
explained as evidence that pertains to the reason your claim 
was previously denied.  The July 2007 VCAA letter further 
informed the Veteran that: "New and material evidence must 
raise a reasonable possibility of substantiating your claim. 
The evidence cannot simply be repetitive or cumulative of the 
evidence we had when we previously decided your claim."  

The Board notes that the language used in the July 2007 
letter substantially follows the regulatory language of 38 
C.F.R. § 3.156 and complies with the holding of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board further 
notes that the Veteran was provided with specific notice as 
to why his claim was denied and what evidence would be 
material to his claim in the last final denial of record. To 
wit, the RO informed the Veteran: "Your claim was previously 
denied because there was no evidence of [the] condition in 
service and no evidence of a secondary relationship between 
pes planus and your back condition or left knee condition." 
As such, the Veteran was advised of the bases for the 
previous denial and what evidence would be necessary to 
reopen the claim. See Kent, supra. 

Crucially, the RO informed the Veteran in April and July 2007 
that VA would assist him with obtaining "relevant records 
from any Federal agency.  This may include medical records 
from the military, from VA Medical Centers (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  With respect to private treatment 
records, the letters informed the Veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records to include "records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Furthermore, the VA provided copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  

The April and July 2007 letters further emphasized:  "If 
[there is] evidence [that] is not in your possession, you 
must give us enough information about the evidence so that we 
can request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you.  It is your responsibility to make sure 
we receive all requested records that are not in the 
possession of a Federal department or agency." [Emphasis as 
in the original letter]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The Veteran was provided specific notice of the 
Dingess decision in the April and July 2007 letters. 

In addition, the Court has held that an increased 
compensation claim "is a new and separate claim for which 
section 5103(a) preadjudicatory notice is required."  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 42 (2008), vacated 
on other grounds sub. nom. Vazquez-Flores v. Shineski, No. 
2008-7150 (Fed. Cir. Sept. 4, 2009).  The Court has held that 
a notice letter must inform the Veteran (1) that, to 
substantiate a claim, the Veteran must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity and the effect that worsening has on the 
claimant's employment; (2) if the veteran is rated under a 
Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment 
(such as a specific measurement or test result), the notice 
letter must provide at least general notice of that 
requirement; (3) that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment; and (4) of examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Recently, in reviewing the Court's Vazquez-Flores decision, 
the Federal Circuit found that such notice need not be 
"veteran specific," nor need it inform the claimant of 
alternative diagnostic codes that might be applicable to his 
or her claim or that he or she should submit evidence showing 
that the disability had an impact on his or her "daily 
life." Vazquez-Flores, No.2008-7150, slip op. at 19 
(Fed.Cir. Sept. 4, 2009).

While the Board acknowledges that the Veteran was not 
provided with a notice letter that complied with the Court's 
decision in Vazquez-Flores v. Peake, the Board finds that 
there has been no harm to the Veteran in that he has 
demonstrated actual knowledge of what is necessary to 
substantiate his claim.  Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.  See Vazquez-
Flores, 37, 48, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  In this case the Veteran discussed the impact 
his bilateral foot disability has on his employment in his 
October 2008 VA Form 9.  Thereby demonstrating actual 
knowledge of Vazquez element (1).  Moreover, the Board 
observes that the April 2007 VCAA letter requested the 
Veteran submit statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work.  

While Vazquez element (2) does not apply in the instant case, 
the Veteran displayed actual knowledge of the ratings 
criteria in statements he submitted to VA.  See the October 
2008 VA Form 9 [discussing deformity and pain on use, 
accentuated], see also the June 2007 notice of disagreement 
[discussing swelling].  

As to the third element, in the April 2007 VCAA letter, the 
RO informed the Veteran that the rating for his disability 
can be changed if there are changes in his condition and that 
depending on the disability involved, VA will assign a rating 
from zero percent to as much as 100 percent.  The letter 
stated that VA uses a schedule for evaluating disabilities 
that is published as title 38 Code of Federal Regulations, 
Part 4.  The RO indicated that it would consider evidence of 
the following in determining the disability rating: nature 
and symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment.  

With respect to the fourth element, the Board notes that the 
April 2007 VCAA letter advised the Veteran that the evidence 
needed to show that his disability had increased in severity 
or worsened and notified him of the type of evidence, medical 
and lay, that may be used in order to assign a higher rating.

The Board further notes that the Veteran's representative has 
not alleged that the Veteran has received inadequate VCAA 
notice.  The Veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].  In short, the record indicates that the 
Veteran received appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

As explained elsewhere in this decision, with respect to the 
left knee and low back claims the duty to assist does not 
apply to the claim to reopen until such claim has in fact 
been reopened.  As for the Veteran's claim of entitlement to 
an increased rating for bilateral pes planus, the Board finds 
that reasonable efforts have been made to assist the Veteran 
in obtaining evidence necessary to substantiate his claim, 
and that there is no reasonable possibility that further 
assistance would aid in substantiating them.  In particular, 
the RO has obtained the Veteran's service treatment records, 
his VA outpatient treatment records and provided him a VA 
examination. 

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with a VA examination in May 2007. 
 The report of this examination reflects that the examiner 
reviewed recorded the Veteran's current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses consistent with the remainder of the evidence of 
record.  While the Board is aware that the VA examiner did 
not review the Veteran's claims folder, such review is 
irrelevant to the medical issue at hand.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ["Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability, not the medical history, is of primary 
concern."]  The Board therefore concludes that the 
examination is adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2009).  The Veteran and his representative have not 
contended otherwise. 

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  His 
failure to appear for a scheduled hearing with a Veterans Law 
Judge, and his subsequent failure to reschedule, is being 
treated as a withdrawal, as detailed in the Introduction.  
See 38 C.F.R. § 20.704(d) (2009).  

Accordingly, the Board will proceed to a decision.



1.  Entitlement to a disability rating in excess of 10 
percent for bilateral pes planus. 

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

Bilateral pes planus will be rated as noncompensable when it 
is mild, with symptoms relieved by built-up shoe or arch 
support.

A moderate disability, with weight-bearing over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, will be rated as 10 percent 
disabling.

A severe disability, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, will be rated as 30 percent 
disabling where bilateral.

A pronounced disability (with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances) 
will be rated as 50 percent disabling where bilateral.

See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).

The words "moderate," "severe," "pronounced" and 
"marked" are not defined in the VA Rating Schedule. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just." See 38 C.F.R. § 4.6 (2009). The Board 
observes in passing that 'moderate' is generally defined as 
"tending toward the mean or average amount or dimension."  
See Merriam-Webster's Collegiate Dictionary, 798 (11th 2003).  
"Severe" is generally defined as "of a great degree: 
serious." Id. at 1140. 

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10 (2009).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2009). Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 
(2009).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2009).



Analysis

Assignment of diagnostic code

The Veteran's bilateral flatfoot has been rated by the RO 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276 [flat feet].  
The Board can identify no more appropriate diagnostic code, 
and the Veteran has pointed to none.

Schedular rating

The Veteran's service-connected flat feet are currently rated 
noncompensably disabling, which is consistent with moderate 
pes planus.  As noted in the law and regulations section 
above, to warrant a 30 percent disability, there must be 
objective evidence showing a bilateral foot disability 
characterized by marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, [and] characteristic callosities.  

The criteria in Diagnostic Code 5276 are conjunctive.  See 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met].  Compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].  See also Tatum v. Shinseki, No. 07-2728 
(Vet. App. Sept. 28, 2009) (holding that 38 C.F.R. § 4.7 is 
not applicable when the ratings criteria are successive and 
not variable).   

In this case there is no evidence of record indicating that 
the Veteran's feet are deformed.  The Veteran's feet were 
closely examined during the May 2007 VA and at no point did 
the examiner note a deformity with respect to the Veteran's 
feet.  In fact, the examination report indicates that 
forefoot malalignment, midfoot malalignment and pronation of 
the Veteran's bilateral feet are not present. 

With respect to pain on manipulation and use accentuated, the 
May 2007 VA examiner noted that there was objective evidence 
of painful motion and tenderness of the Veteran's left foot.  
With respect to his right foot, the examiner noted that the 
Veteran displayed "tenderness to palpation along the arch of 
the foot, specifically posteriorly."  Objective evidence of 
painful motion of the right foot was not demonstrated, 
however pain on manipulation was demonstrated for both feet.  
Moreover, the VA examiner stated that the Veteran will 
experience mild problems performing some daily activities 
such as chores and traveling and severe problems exercising 
and will be prohibited from participating in sports.  In 
several statements the Veteran has indicated that standing 
for an extended period of time causes his feet to hurt.  
Accordingly, the Board finds that pain on manipulation and 
use accentuated has been demonstrated. 

With respect to characteristic callosities, the May 2007 VA  
examiner stated that there were no skin abnormalities for 
either foot.  The Veteran has not indicated otherwise. 

With respect to swelling on use, in the June 2007 notice of 
disagreement, the Veteran stated that he experiences swelling 
"from time to time."  However, the Board notes that the 
Veteran denied any swelling during the May 2007 VA 
examination.  Furthermore, the VA examiner noted that there 
was no objective evidence of swelling of the Veteran's feet.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence. See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

The Board observes that the Veteran is competent to testify 
that his feet swell from time to time.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this 
case the Board places greater weight on the May 2007 VA 
examination report wherein the Veteran denied that his feet 
swell and which failed to indentify any objective evidence of 
swelling.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

Therefore, based on the evidence of record, the Board finds 
that the Veteran's bilateral pes planus is not entitled to a 
30 percent disability rating, as only one of the factors 
mentioned in the schedular criteria have been met. 

Nor has the Veteran met the criteria for a 50 percent 
disability rating under Diagnostic Code 5276.  "Marked 
pronation" of the feet has never been demonstrated in the 
medical evidence of record.  Tenderness of the joints was not 
indicated during the Veteran's VA examination or during any 
outpatient treatment record.  As for orthopedic devices, a 50 
percent rating requires that assistive devices be 
unsuccessful in the relief of symptoms.  The May 2007 VA 
examiner stated that the Veteran does not require assistive 
devices, however he has been having a "fair" response to 
his current treatment, which includes using arch supports.  
While a September 2006 VA treatment record states that the 
Veteran continues to have problems with his feet despite 
orthotics, there is no indication that these devices have 
been unsuccessful in the relief of the Veteran's symptoms.  
Indeed, in May 2007 the Veteran stated that the arch supports 
provided by VA were uncomfortable but indicated that he 
obtains relief from the supports he purchases himself.  
Accordingly, the evidence does not indicate that assistive 
devices have been unsuccessful in the relief of the Veteran's 
symptoms. 

The Board has reviewed the record in order to ascertain 
whether there are other factors which would allow for the 
assignment of a higher rating.  None have been identified.  
The medical evidence along with the Veteran's own statements 
indicates that he has bilateral foot pain, which increases 
the longer he stands on them.  However, pain on use is 
specifically contemplated in the schedular criteria for the 
10 percent rating which is currently assigned.

Accordingly, the preponderance of the evidence is against the 
grant of an evaluation greater than 10 percent for bilateral 
pes planus; there is no benefit of the doubt to be resolved; 
and an evaluation greater than 10 percent for bilateral pes 
planus is not warranted. 

DeLuca considerations 

As noted above, the evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca supra.  However, 
since Diagnostic Code 5276 is not predicated on a limited 
range of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
do not apply.  See Johnson, supra.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame. See 38 U.S.C.A. § 5110 (West 2002); see also 38 C.F.R. 
§ 3.400 (2009). Accordingly, the relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

In this case the Veteran filed his increased rating claim in 
April 2007.  The question to be answered by the Board, then, 
is whether any different rating should be assigned for any 
period from April 2006 to the present.

After a careful review of the record the Board can find no 
evidence to support a finding that the Veteran's bilateral 
pes planus was more or less severe during the appeal period. 
The Veteran has pointed to none.  Accordingly, there is no 
basis for awarding the Veteran a disability rating other than 
the currently assigned 10 percent at any time from April 2006 
to the present.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
  However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected bilateral pes planus.  The medical evidence fails 
to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his pes planus; in fact, it does not 
appear that the Veteran has been hospitalized at all for this 
disability. 

With respect to employment, the evidence of record indicates 
that the Veteran works as a corrections officer.  While the 
Veteran stated that his feet will cause him extreme pain and 
difficulty standing on one place, there is no indication that 
this disability creates any unusual employment impairment.  
Moreover, while the Board is cognizant that the Veteran's 
bilateral pes planus has caused him to miss a week of work 
during the past year, there is no indication that the 
disability causes a marked interference with employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

2.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection low back disability, including as secondary to the 
service-connected bilateral pes planus. 

3.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a left knee disability, including as secondary 
to the service-connected bilateral pes planus. 

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2009); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the Veteran's claim to reopen was 
initiated in May 2007, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence 

When the Veteran's claims of entitlement to service 
connection for a back disability and a left knee disability 
were denied by the RO in January 2004, the record contained 
the Veteran's service treatment records, VA outpatient 
treatment records and a December 2003 VA examination report. 

The Veteran's service treatment records are absent for any 
complaints or treatment for a left knee or back injury.  Nor 
are there any records indicating that the Veteran incurred a 
disease of the left knee or back.  

During the December 2003 VA examination, the Veteran 
complained of knee and back pain.  The VA examiner diagnosed 
the Veteran with probable early degenerative disc disease and 
post-op arthroscopic partial left medial meniscectomy.  In 
discussing the potential relationship between the Veteran's 
claimed disabilities and his military service and service-
connected bilateral pes planus, the VA examiner stated: 

[T]here is no evidence either by documentation or 
by physical examination to indicate that the left 
knee or lower back problems are in any way related 
to either the pes planus deformity or to conditions 
which arose while [the Veteran] was on active duty.  
In other words, the left knee condition came on 
about a year ago, which is basically 10 years 
following his discharge from the service.  The foot 
deformity did not, in my opinion, in any way 
precipitate the left knee problem.  Furthermore, 
the mild pes planus deformity did not in any way 
lead to the lower back condition.  These are 
totally unrelated.

The January 2004 rating decision

In the January 2004 rating decision, the RO found that there 
was no evidence of an in-service injury or disease pertaining 
to the Veteran's lumbar spine or left knee.  The RO also 
stated that the evidence did not show that his back 
disability or left knee disability were related to his 
service-connected bilateral pes planus or to his active duty 
service. 

The Veteran was informed of the January 2004 rating decision 
in a letter from the RO dated February 3, 2004.  He did not 
perfect an appeal.  

In May 2007, the Veteran requested that his claims be 
reopened.  After the RO denied the Veteran's claims in July 
2007, this appeal followed.  

Additionally received evidence will be discussed below.

Analysis

The January 2004 rating decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2009).  As 
explained above, the Veteran's claims of entitlement to 
service connection for a low back disability and a left knee 
disability may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. 5108 (West 2002); 
38 C.F.R. 3.156 (2009); see also Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted [i.e., after 
January 2004] evidence bears directly and substantially upon 
the specific matter under consideration. i.e., a connection 
between the Veteran's current disability and an in-service 
injury or disease, or a connection between the Veteran's 
current disability and a service-connected disability.  

As noted above, in order for service connection to be granted 
on a direct basis, three elements must be present: (1) a 
current disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) medical nexus.  See Hickson, 
supra.  In this case the RO denied both of the Veteran's 
claims on a direct basis because Hickson elements (2) and (3) 
were lacking.  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin supra.  In this case the RO denied 
both of the Veteran's claims on a secondary basis because 
Wallin element (3) was missing. 

The evidence associated with the Veteran's claims folder 
since January 2004 includes VA outpatient treatment records, 
a May 2007 VA examination report and several statements made 
by the Veteran.

The recently received VA outpatient treatment records 
document the Veteran's ongoing treatment for low back pain 
and bilateral pes planus.  While this evidence is new insofar 
as it was not previously before the RO, the documents do not 
indicate that the Veteran suffered an in-service incurrence 
or aggravation of a low back or left knee disability; or that 
those disabilities are related to his bilateral pes planus.  
Accordingly, these documents cannot be considered material 
evidence. 

The May 2007 VA examination addresses the Veteran's bilateral 
pes planus.  The examination report does not discuss a left 
knee disability or a lumbar spine disability.  Nor does the 
VA examiner indicate that such disabilities are related to 
the Veteran's military service or his service-connected 
bilateral pes planus.  As such, the 2007 examination report 
does not relate to an unestablished fact and it cannot be 
used to reopen the Veteran's claim.

The evidence of record also includes several statements from 
the Veteran indicating that his left knee and back problems 
are related to his service-connected bilateral pes planus.  
While the Veteran is competent to testify as to the existence 
of back and knee pain, such contentions were contained in his 
previous claim for VA benefits and were considered and 
rejected by the RO at that time.  See the Veteran's initial 
claim for VA benefits, in October 2003, in which he indicated 
that he had to have knee surgery due to his service-connected 
disability and has developed chronic back pain.  The repeated 
contentions are therefore not new.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  

Moreover, while the recently submitted statements are 
presumed credible, the Veteran is not competent to testify as 
to the medical question of a relationship between his left 
knee and back disability and his military service or his 
service-connected bilateral pes planus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  In Moray v. Brown, 5 Vet. App. 
211, 214 (1993) the Court specifically stated that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

In short, the evidence associated with the Veteran's claims 
file since January 2004 is not new and material, and does not 
raise a reasonable possibility of substantiating the claim.  
The evidence does not serve to reopen the Veteran's claim of 
entitlement to service connection for a low back or left knee 
disability.  The benefits sought on appeal remain denied.  


ORDER

Entitlement to an increased rating for bilateral pes planus 
in excess of the currently assigned 10 percent is denied.  

New and material evidence has not been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a low back disability, including as 
secondary to the service-connected bilateral pes planus.  The 
claim is not reopened, and the benefit sought on appeal 
remains denied.

New and material evidence has not been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a left knee disability, including 
as secondary to the service-connected bilateral pes planus.  
The claim is not reopened, and the benefit sought on appeal 
remains denied.


REMAND

4.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
bilateral pes planus.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further development.
Reasons for remand 

VCAA notice

The evidence of record does not indicate that the Veteran has 
received appropriate notice pursuant to the VCAA for his 
right knee claim.  Although the Veteran received VCAA notice 
letters in April and July 2007, those letters addressed the 
Veteran's bilateral pes planus and new and material claims.  
He has not received a VCAA notice letter for his claim of 
entitlement to service connection for a right knee 
disability.  

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction because the record does not show that the 
Veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Medical records 

The evidence of record indicates that the Veteran underwent 
right knee arthroscopy in November 2005, two years prior to 
filing his service connection claim.  VA treatment records 
surrounding this procedure are not of record.  On remand, VA 
should attempt to obtain and associate these records with the 
claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002).

Medical examination 

As noted above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin supra.

In this case, the record contains evidence of recurrent 
symptoms of a right knee disability and that the Veteran 
underwent right knee surgery.  For the sake of this remand 
only, the Board will assume that elements (1) (current 
diagnosis) has been satisfied.  As discussed in detail above, 
the Veteran has been service-connected for bilateral pes 
planus.  Element (2) (service-connected disability) has 
therefore been demonstrated.  The matter of medical nexus, 
element (3), raises questions that must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2009) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 

Accordingly, the case is REMANDED for the following action:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, to include providing the 
Veteran with a VCAA letter for his claim 
of entitlement to service connection for a 
right knee disability which informs him of 
the evidence necessary to establish 
service connection on a direct and 
secondary basis. 

2  VBA should obtain all VA treatment 
records surrounding the Veteran's November 
2005 right knee arthroscopy.  All efforts 
to obtain such records should be 
memorialized.

3.  VBA should arrange for a physician to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is as likely 
as not that (1) a right knee disability 
exists, and if so, (2), whether such 
disability is related to his military 
service; or (3) is caused by or aggravated 
by his service-connected bilateral pes 
planus.  If the reviewing physician finds 
that physical examination of the Veteran 
and/or diagnostic testing is necessary, 
such should be accomplished.  A report 
should be prepared and associated with the 
veteran's VA claims folder.

4.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


